Case 8:20-cv-01886-WFJ-AEP Document 1 Filed 08/12/20 Page 1 of 4 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


 SHANEZA SAMAROO,

                Plaintiff,                            CASE NO.:
 v.

 MILLENNIUM VENTURES LIMITED
 PARTNERSHIP, LLP d/b/a FOREST
 OAKS CARE CENTER,

             Defendant.
 _____________________________________/

                     COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, SHANEZA SAMAROO, by and through her undersigned counsel, hereby

 sues Defendant, MILLENNIUM VENTURES LIMITED PARTNERSHIP, LLP d/b/a

 FOREST OAKS CARE CENTER, and states as follows:

                               JURISDICTION AND VENUE

        1.      Jurisdiction of this Court is invoked pursuant to Family and Medical Leave Act

 (FMLA), 29 U.S.C. §2601, et seq.

        2.      Venue lies within the United States District Court for the Middle District of

 Florida, Tampa Division because a substantial part of the events giving rise to this claim

 occurred in this Judicial District and is therefore proper pursuant to 28 U.S.C. 1391(b).

                                           PARTIES

        3.      Plaintiff, SHANEZA SAMAROO (hereinafter as “Samaroo” or “Plaintiff”), is

 a resident of Hernando County, Florida.
Case 8:20-cv-01886-WFJ-AEP Document 1 Filed 08/12/20 Page 2 of 4 PageID 2




         4.         Defendant, MILLENNIUM VENTURES LIMITED PARTNERSHIP, LLP

 d/b/a FOREST OAKS CARE CENTER, is a Florida corporation authorized and doing business

 in this Judicial District.      At all times material Defendant employed approximately 75

 individuals.

         5.         At all times material, Plaintiff was an employee of Defendant within the

 meaning of the Family and Medical Leave Act.

                                    FACTUAL ALLEGATIONS

         6.         Plaintiff began her employment with Defendant on or around April 17, 2019 as

 a Nurse’s Aide.

         7.         In or around May 29, 2020, Plaintiff’s 7-year-old daughter was sick. Plaintiff

 called her supervisor Audrey in the morning to let her know that she was taking her daughter to

 her pediatrician and would not be in. Audrey told Plaintiff is she did not come in; she would

 not have a job. Plaintiff went in to work.

         8.         After arriving at work, Plaintiff again told Audrey that her daughter was really

 sick and asked if she could leave early but Audrey said she could not.

         9.         Prior to Plaintiff leaving for the day, she informed Audrey that she was taking

 the following day, Saturday, May 30, 2020, off and Audrey nodded her approval.

         10.        On May 30, 2020, Plaintiff’s daughter was still ill and was taken by ambulance

 to the hospital.

         11.        Plaintiff’s daughter suffered from a serious health condition, as defined by the

 FMLA and associated regulations because her daughter:

         a.         was incapacitated for more than three days due to her illness,
Case 8:20-cv-01886-WFJ-AEP Document 1 Filed 08/12/20 Page 3 of 4 PageID 3




           b.    received treatment on four separate occasions by a health care provider due to

 her health condition, and

           c.     was prescribed medications resulting in continuing care under the supervision

 of a health care provider.

           12.   On June 1, 2020, Plaintiff received a call from Audrey and head supervisor, Lee,

 terminating her for no call-no show the previous day.

                                   COUNT I
                   FAMILY MEDICAL LEAVE ACT – INTERFERENCE

           13.   Plaintiff, SHANEZA SAMAROO, realleges and adopts, as if fully set forth

 herein, the allegations stated in Paragraphs 1 – 12.

           14.   Plaintiff is an individual entitled to protection under the Family and Medical

 Leave Act (FMLA), 29 U.S.C. §2601, et seq.

           15.   Plaintiff is an eligible employee within the meaning of the FMLA because

 Plaintiff worked for Defendant for twelve (12) months and had at least 1,250 hours of service

 for the Defendant during twelve (12) months immediately preceding her FMLA leave.

           16.   Defendant is a covered employer under the FMLA.

           17.   Plaintiff is a covered employee under the FMLA.

           18.   Defendant’s actions interfered with Plaintiff’s lawful exercise of her FMLA

 rights.

           19.   As a result of Defendant’s unlawful actions, Plaintiff has suffered damages.

           WHEREFORE, Plaintiff prays for the following damages against Defendant:

                 a.     Back pay and benefits;

                 b.     Prejudgment interest on back pay and benefits;
Case 8:20-cv-01886-WFJ-AEP Document 1 Filed 08/12/20 Page 4 of 4 PageID 4




                c.     Front pay and benefits;

                d.     Liquidated damages;

                e.     Attorneys’ fees and costs;

                f.     Injunctive relief; and

                g.     For any other relief, this Court deems just and equitable.

                                DEMAND FOR JURY TRIAL

        20.     Plaintiff, SHANEZA SAMAROO, requests a jury trial on all issues so triable.

 Dated this 12th day of August 2020.

                                                FLORIN GRAY BOUZAS OWENS, LLC

                                                /s/Christopher D. Gray
                                                CHRISTOPHER D. GRAY, ESQUIRE
                                                Florida Bar No.: 902004
                                                Primary: chris@fgbolaw.com
                                                Secondary: debbie@fgbolaw.com
                                                WOLFGANG M. FLORIN, ESQUIRE
                                                Florida Bar No.: 907804
                                                wolfgang@fgbolaw.com
                                                16524 Pointe Village Drive, Suite 100
                                                Lutz, FL 33558
                                                Telephone (727) 254-5255
                                                Facsimile (727) 483-7942
                                                Attorneys for Plaintiff
